                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 DIGBY KERR,
      Petitioner,

         v.                                                       No. 3:18-cv-2023 (JAM)

 UNITED STATES OF AMERICA,
      Respondent.


              ORDER DISMISSING MOTION FOR POST-CONVICTION RELIEF

       On June 18, 2018, the Court sentenced defendant Digby Kerr principally to a term of 12

months and one day of imprisonment following his guilty plea to a charge of interstate wire

fraud. Doc. #1-1; United States of America v. Digby Kerr, 18-cr-55(JAM) (D. Conn. 2018). As

part of his plea agreement, Kerr admitted that he owned and operated a business involving the

brokerage of shipping contracts and that he fraudulently failed to remit more than $600,000 that

several manufacturers gave to him with the understanding that Kerr would use the money to pay

trucking companies for the shipping of the manufacturers’ goods. See Doc. #5 at 10–11 in United

States of America v. Digby Kerr, 18-cr-55(JAM). Kerr is now serving his sentence at FPC

Montgomery in Alabama.

       On December 11, 2018, Kerr filed a pro se motion for post-conviction relief pursuant to

28 U.S.C. § 2255. Doc. #1. Kerr argues that his wire fraud conviction is invalid because the

Government did not suffer an “injury in fact” in order to have standing to prosecute him in

federal court under Article III of the U.S. Constitution. Ibid.

       The Court is required upon the filing of a motion for post-conviction relief pursuant to 28

U.S.C. § 2255 to promptly examine it and to dismiss the motion if it “plainly appears” to lack

merit. See Rule 4 of the Rules Governing Section 2255 Proceedings Before the United States



                                                  1
District Courts. I have now conducted this initial review and will dismiss this action on grounds

that Kerr’s motion lacks any arguable basis in law.

       Article III of the Constitution limits the jurisdiction of the federal courts to “Cases” and

“Controversies,” including “all Cases . . . arising under . . . the Laws of the United States.” U.S.

Const. art. III, § 2, cl. 1. “This provision embraces alike civil and criminal cases arising under the

Constitution and laws,” and “a case arising under the Constitution and laws of the United States

may as well arise in a criminal prosecution as in a civil suit.” Tennessee v. Davis, 100 U.S. 257,

264 (1879). Congress in turn has granted the federal district courts with original jurisdiction over

all crimes against the laws of the United States. See 18 U.S.C. § 3231.

       In the ordinary course, a party who brings an action in federal court must have case-or-

controversy “standing” to assert a claim. Specifically, “a plaintiff must show (1) an injury in fact,

(2) a sufficient causal connection between the injury and the conduct complained of, and (3) a

likelihood that the injury will be redressed by a favorable decision.” Susan B. Anthony List v.

Driehaus, 573 U.S. 149, 157–58 (2014) (internal brackets and quotations omitted).

       Because Kerr’s fraud involved monetary loss only to private parties and not to the

Government, Kerr believes that the Government lacked standing to prosecute him. This

argument overlooks the principle that, apart from any pecuniary or other quantifiable harm that

may result to the Government when a defendant violates a federal criminal law, the violation of a

federal criminal law is itself an injury to the very sovereignty of the United States and sufficient

to allow a criminal prosecution in a federal court. See Vermont Agency of Nat. Res. v. U.S. ex rel.

Stevens, 529 U.S. 765, 771 (2000) (noting it to be “beyond doubt” that a complaint alleging a

violation of a federal law amounts to an “injury to its sovereignty arising from violation of its

laws (which suffices to support a criminal lawsuit by the Government)” as distinct from “the




                                                  2
proprietary injury resulting from the alleged fraud”). Thus, because “[a]s sovereign, the United

States has standing to prosecute violations of valid criminal statutes,” the “contention is

frivolous” that the Government lacks standing to prosecute a federal crime if the defendant “did

not inflict the ‘concrete’ and ‘imminent’ injury in fact on the United States that Article III

requires civil litigants to demonstrate to have their claims adjudicated in federal court.” United

States v. Daniels, 48 F. App’x 409, 418 (3d Cir. 2002) (per curiam); Rios v. United States, 2016

WL 3702966, at *4 (E.D.N.Y. 2016) (same).

                                               CONCLUSION

       Accordingly, the Court DISMISSES the motion for post-conviction relief (Doc. #1) on

the ground that it plainly lacks merit. The Court DENIES Kerr’s motion to dismiss (Doc. #4) as

moot in light of the Court’s sua sponte dismissal of the motion for post-conviction relief.

Because Kerr has not made a substantial showing of the denial of a constitutional right, see 28

U.S.C. § 2253(c)(2), no certificate of appealability shall enter. The Clerk is directed to enter

judgment for the United States and to close this case.

       It is so ordered.

       Dated at New Haven this 31st day of January 2019.

                                                      /s/Jeffrey Alker Meyer
                                                      Jeffrey Alker Meyer
                                                      United States District Judge




                                                  3
